Citation Nr: 0823073	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
that the appellant's deceased husband did not have recognized 
service to make the appellant eligible for VA benefits.

The Board is aware that a timely substantive appeal was not 
filed by the appellant. However, the RO failed to adjudicate 
the timeliness sub-issue and the Statement of the Case 
contained the wrong deadline date for filing a substantive 
appeal.  Under these prejudicial circumstances, the Board 
accepts jurisdiction of this case.


FINDINGS OF FACT

1.  In September 1950, the service department certified that 
the appellant's husband had no recognized guerrilla service, 
nor was he a member of the Commonwealth Army in the service 
of the Armed Forces of the United States.  

2.  The appellant's husband is not shown to have had active 
military, naval, or air service, and is not an individual or 
a member of a group considered to have performed active 
military, naval, or air service.


CONCLUSION OF LAW

The appellant's husband does not have status as a veteran for 
purposes of this claim, and therefore the appellant does not 
meet the requirements of basic eligibility for VA benefits.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in August 2006.  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate records 
have been obtained.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Regardless of any VCAA violation, to include a timing 
violation, the appellant has had full notice of the reasons 
for the decision and has been provided a full opportunity to 
participate in the claim and the appeal.  Furthermore, there 
has been no frustration of the intent of VCAA as all 
appropriate development was actually conducted.  This is 
clearly distinguishable from the situation wherein there has 
been inadequate development.  Here, no VCAA error affected 
the fundamental fairness of this adjudication. 

Accordingly, the Board will address the merits of the claim.  



				Legal Criteria and Analysis 

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38  
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2007).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized  
Guerrilla service, is recognized service for certain VA  
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§  
3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38  
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine  
Commonwealth Army serving with the Armed Forces of the United  
States, or as a guerrilla.  38 C.F.R. §§ 3.20, 3.41.  
Moreover, the United States Court of Appeals for Veterans 
Claims Court has held that a service department determination 
as to an individual's service shall be binding on the VA.  
Duro v. Derwinski, 2 Vet. App. 530 (1992);  Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  

In this claim, the appellant maintains that her husband had 
service that should make her eligible for VA benefits.  The 
appellant filed a claim for VA benefits in May 1997.  Since 
filing her claim the appellant has submitted various 
documents including documents from the Republic of the 
Philippines Department of National Defense and Affidavits for 
Philippine Army Personnel.  In September 1950, the service 
department certified that the appellant's husband had no 
recognized guerrilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  In September 1977, the National Personnel 
Records Center (NPRC) found that no change was warranted from 
the September 1950 service department's determination.  

As noted above, the Court has held that a service department 
determination as to whether an individual had qualifying 
service is binding on VA.  See Duro; Dacoron.  The service 
department has determined that the husband had no qualifying 
service.  The documents submitted by the appellant do not 
comply with section 3.203 as such were not issued by the 
service department.  In the context of this regulation, the 
Board concludes that the term service department means an 
entity recognized by the United States Government rather than 
a service department of a foreign government.  Therefore, 
inasmuch as the service department's determination as the 
service of the appellant's husband is binding on VA, the 
Board concludes that the appellant's husband is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Thus, the appellant's claim for entitlement to VA 
benefits must be denied. 


ORDER

Basic eligibility for VA benefits is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


